DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-11, 13, 17, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae et al. (US 2016/0132176).
	In regard to claim 1, Bae et al. teach a fingerprint detecting device, comprising: a photosensitive sensing component (PD), a first electrode of the photosensitive sensing component is coupled to a reference signal terminal (fig. 6 ground), and a second electrode of the photosensitive sensing component is coupled to a pull-down node (V1); a reset component, which is coupled to a reset terminal and the pull-down node, and configured to reset a potential of the pull-down node in a first stage in which the reset terminal receives a reset signal (T1 and paragraph 92); a voltage output component, which is coupled to the pull-down node (T2), a selection terminal (T3) and an output terminal of the fingerprint detecting device (R1), and configured to output a voltage signal to the output terminal of the fingerprint detecting device according to the potential of the pull-down node (paragraph 95), and from the first stage to a second stage, an amount of change in the voltage signal output to the output terminal of the fingerprint detecting device is positively correlated with an amount of change in the potential of the pull-down node (paragraph 95, V1 is amplified into readout line), wherein the second stage is a stage in which the selection terminal receives a selection signal and the reset terminal does not receive the reset signal (fig. 8, scan line and reset are 180 degrees out of phase), wherein the reset component comprises a reset transistor (T1), a gate of the reset transistor is coupled to the reset terminal (Reset), a first electrode of the reset transistor is coupled to the selection terminal (VDD), and a second electrode of the reset 
	In regard to claims 2 and 9, Bae et al. teach wherein, from the first stage to the second stage, the amount of change in the voltage signal output from the voltage output component to the output terminal of the fingerprint detecting device is A times the amount of change in the potential of the pull-down node, where A is greater than 1 (paragraph 96, transistor T2 amplifies the voltage V1).	
	In regard to claims 6 and 13, Bae et al. teach a photodiode (PD).
	In regard to claim 7, Bae et al. teach wherein the reference signal terminal is a low-level signal terminal (fig. 6, ground).
	In regard to claim 8, Bae et al. teach a plurality of fingerprint detecting devices (fig. 4).
	In regard to claim 17, Bae et al. teach a display panel (figs. 1 and 2).
	In regard to claim 18, Bae et al. teach wherein the display panel comprises a first substrate and a second substrate provided opposite to each other (elements 210 and 250), and the fingerprint detecting circuit is provided on a side of the first substrate facing the second substrate (element 300 fig. 2d).
	In regard to claim 20, Bae et al. teach wherein the display panel includes a first substrate and a second substrate provided opposite to each other, and the fingerprint detecting circuit is provided on a side of the second substrate facing away from the first substrate (fig. 2c, element 300 provided on top of element 250).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. in view of Jeon et al. (US 2017/0278909).
In regard to claims 5 and 12, Bae et al. teach oxide layers (paragraph 102) but does not teach the selection transistor and an the follower transistor have a same unit capacitance and a same electron mobility.
Jeon et al. teach the selection transistor and the follower transistor have a same unit capacitance and a same electron mobility (paragraph 73, Jeon et al. teach using the same type of transistors).
The two are analogous art because they both deal with the same field of invention of fingerprint detection.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Bae et al. with the identical transistors of Jeon et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Bae et al. with the identical transistors of Jeon et al. because using the same transistors would decrease manufacturing complexity.
In regard to claim 19, Bae et al. teach wherein the reset component comprises a reset transistor (T1), the voltage output component comprises a selection transistor (T3) and a follower transistor (T2) but does not teach the first substrate is provided with a light emitting device and a pixel driving circuit for driving the light emitting device to emit light, the pixel driving circuit comprises a plurality of display transistors, wherein the reset transistor, the selection transistor and the follower transistor are provided in the same layer as the display transistors.
Jeon et al. teach the first substrate is provided with a light emitting device and a pixel driving circuit for driving the light emitting device to emit light, the pixel driving circuit comprises a plurality of display transistors (fig. 4, OLED and TFT 1 and 2), wherein the sense transistors are provided in the same layer as the display transistors (fig. 4, all transistors provided on same layer).
The two are analogous art because they both deal with the same field of invention of fingerprint detection.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Bae et al. with the transistor arrangement of Jeon et al. The rationale is as follows: At the .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. in view of Shigeta (US 2006/0182318).
In regard to claim 14, Bae et al. teach wherein selection terminals of the fingerprint detecting devices of a same row are coupled to a same selection signal line (fig. 4 SL1); output terminals of fingerprint detecting devices of a same column are coupled to a same signal reading line (fig. 4 RL1) but does not teach reset terminals of the fingerprint detecting devices of a same row are coupled to a same reset signal line (Bae et al. teach reset terminals but does not teach them being in the same row).
Shigeta teaches reset terminals of the fingerprint detecting devices of a same row are coupled to a same reset signal line (fig. 4, ESR connected row by row).
The two are analogous art because they both deal with the same field of invention of fingerprint detection.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Bae et al. with the reset scanning of Shigeta. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Bae et al. with the reset scanning of Shigeta because the scanning of Shigeta would work equally as well as the scanning of Bae et al. and would provide predictable results.
Response to Arguments
Applicant's arguments filed 11/29/11 have been fully considered but they are not persuasive. Applicant argues that the device of Bae et al. is not coupled in the same manner as is recited in claim 1. The term coupled does not mean connected directly to. The broadest reasonable interpretation of coupled in connected in anyway. Since the transistors reside in the same device, they are coupled together.
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH R HALEY/             Primary Examiner, Art Unit 2623